Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

DETAILED ACTION
The Amendment filed August 22, 2022 in response to the Office Action of June 22, 2022 is acknowledged and has been entered. 
Claims 1, 10-14, 16, 23, 25, 29-32, 36, 40, 42, 46, 48 and 49 are pending.
Claims 1 has been amended. 
Claims 17 has been canceled.
Claims 29-32, 36, 40, 42, 46, 48 and 49 are withdrawn as being directed to non-elected subject matter.
Claims 1, 10-14, 16, 23, and 25 are currently being examined. 


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 1A-green; Fig. 1C-blue and red; Fig. 2A red and green; Fig. 13F-blue box, red and blue amino acids sequences; Fig. 13G-red amino acids; Fig. 14B-blue, red, green, purple, and orange bars.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-14, 16, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the antigen" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-14, 16, 23, and 25 are also rejected because they are dependent on claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-14, 16, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Claims 1, 10-14, 16, 23, and 25  are drawn to a composition comprising nanoparticle complexes, wherein each of the nanoparticle complexes comprises: (i) a carrier protein having at least one antibody-binding motif inserted into the carrier protein, wherein the antibody-binding motif comprises the amino acid sequence of SEQ ID NO.: 3, SEQ ID NO.: 4, or SEQ ID NO.: 5; (ii) antibodies, each antibody having an antigen-binding domain; and optionally a therapeutic agent; wherein the nanoparticle complexes have binding specificity for the antigen in vivo, wherein the carrier protein is ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein. Under BRI, the claim encompasses unlimited antibodies which form nanoparticles with a broad genus of carrier proteins (not including human albumin) inserted at unspecified position with at least one antibody-binding motif. However, the specification does not provide support for any such nanoparticle complex comprising: (i) a carrier protein (e.g. ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein) having at least one antibody-binding motif (e.g. SEQ ID NO.: 3, SEQ ID NO.: 4, or SEQ ID NO.: 5) inserted into the carrier protein, (ii) antibodies, each antibody having an antigen-binding domain; and optionally a therapeutic agent, wherein the nanoparticle complexes have binding specificity for the antigen in vivo. Thus, the claim lacks written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Vas-Gath, Inc. v" Mahurkar, 19 USPQ2d 1111, makes clear that "to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed".
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of 
the inventor's contribution to the field of art as described in the patent specification."' Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 
2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Gath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04
"[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 
'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutsch and GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number" of species.
However, in view of the above, the specification does not provide adequate written description of the claimed nanoparticles. Specially, the specification provides support that nab-paclitaxel (Abraxane) can be bound and coated by the commercial antibody rituximab to form antibody directed chemotherapeutic nanoparticle complex, which is not a species encompassed by the claim. See Examples 1-7. The specification also provides support that HSA (human serum albumin) peptides 4 (SEQ ID NO: 3) can bind trastuzumab, muromonab and rituximab (Figs. 12A-12C). HSA peptide 13 (SEQ ID NO: 4) can bind bevacizumab, trastuzumab and rituximab (Figs. 12D-12F). HSA peptide 40 (SEQ ID NO: 5) can bind bevacizumab, trastuzumab, muromonab and rituximab (Figs. 12G-12J). However, importantly, HAS peptide 4 (SEQ ID NO: 3) does not bind to bevacizumab, HSA peptide 13 (SEQ ID NO: 4) does not bind to muromonab. See Fig 12K. While muromonab bound to HAS peptides 4 and 40, but muromonab does not bind to the full HAS protein, which contains SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5. See Example 9, [0225]. Taken together, it is clear that (i) the antibody-binding motifs of albumin (SEQ ID NO: 3, or 4, or 5) would not bind all antibodies; (ii) antibody-albumin binding is likely conformationally dependent, because muromonab binds HSA peptide 40 (SEQ ID NO: 5), but not full length HAS; (iii) even in their native context (inserted in HAS which is not encompassed by the rejected claims), the antibody-binding motifs cannot guarantee binding to an antibody to form nanoparticle complexes and the nanoparticle complex have binding specificity for the antigen in vivo. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence modification (e.g. insertion of a peptide) upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine resides at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. 
The unpredictable sensitivity of proteins interaction and function to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36) who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding.   Furthermore, Abaza et al.  (Journal of Protein Chemistry, Vol. 11, No. 5, 1992, pages 433-444, see abstract in particular) teach single amino acid substitutions outside the antigenic site on a protein affects antibody binding. These references demonstrate that even a single amino acid alteration or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristics of a binding protein.  Additionally, Ibragimova and Wade (Biophysical Journal, Oct 1999, Vol. 77, pp. 2191-2198) teach that factors affecting protein folding and stability are governed by many small and often opposing effects and that even when the “rules” are known for altering the stability of a protein fold by the introduction of a single point mutation the result is not reliable because the balance of forces governing folding differs for different protein sequences, and that the determination of the relative magnitude of the forces governing the folding and stability of a given protein sequence is not straightforward (page 2191, first column, lines 12-17 and second column, lines 3-8). 
These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Thus, the variations in two/three dimensional structures that result from insertion of the antibody-binding motifs (e.g. SEQ ID NO: 3 or 4 or 5) into a carrier protein (e.g. ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein) may or may not results in a modified carrier protein capable of binding any antibody.
Taken together, clearly, it could not be predicted that all carrier proteins (e.g. ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein) inserted with an antibody-binding motif (e.g. SEQ ID NO: 3 or 4 or 5) will function in a given manner, e.g. to bind an antibody to form a nanoparticle complex, wherein the nanoparticle complex have binding specificity for the antigen in vivo as claimed.
MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed'". The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Gath, Inc v. Mahurkar, 935 F.2d 1555, 1563-
64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).
Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai
Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent
Applications under the 35 USC §112 paragraph 1, "Revision 1" of Written Description
Requirement (66 FR 1099-1111, March 25, 2008) state, "[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (Id. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the
Applicant described distinguishing identifying characteristics sufficient to show that
Applicant were in possession of the claimed invention at the time the application was filed.
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
 
Claims 1, 10-14, 16, 23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an ENABLEMENT rejection.
Claims 1, 10-14, 16, 23, and 25  are drawn to a composition comprising nanoparticle complexes, wherein each of the nanoparticle complexes comprises: (i) a carrier protein having at least one antibody-binding motif inserted into the carrier protein, wherein the antibody-binding motif comprises the amino acid sequence of SEQ ID NO.: 3, SEQ ID NO.: 4, or SEQ ID NO.: 5; (ii) antibodies, each antibody having an antigen-binding domain; and optionally a therapeutic agent; wherein the nanoparticle complexes have binding specificity for the antigen in vivo, wherein the carrier protein is ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein. Under BRI, the claim encompasses unlimited antibodies which form nanoparticles with a broad genus of carrier proteins (not including human albumin) inserted at unspecified position with at least one antibody-binding motif.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir.,1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are:
1) the quantity of experimentation necessary, 2) the amount of direction or guidance provided, 3) the presence or absence of working examples, 4) the nature of the invention 5) the state of the art, 6) the relative skill of those in the art, 7) the predictability of the art and 8) the breadth of the claims. 
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
Nature of invention and breadth of the claims:
The claims are drawn to a composition, as set forth above, comprising a large genus of nanoparticle complex. 
Relative skill in the art: 
The relative skill of those in the art is high with an MD or a PhD.
Level of unpredictability in the art and State of the prior art:
As set forth above, it is highly unpredictable whether a carrier protein (e.g. ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein) inserted with an antibody-binding motif (e.g. SEQ ID NO: 3 or 4 or 5) will function in a given manner, e.g. to bind an antibody to form a nanoparticle complex as claimed.
Direction or guidance and working examples:
MPEP § 608.01 (p) provided that within the specification, "specific operative embodiments or examples of the invention must be set forth. Examples and description should be of sufficient scope as to justify the scope of the claims. As set forth above, the instant specification offers no working examples using a carrier protein (e.g. ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein) inserted with an antibody-binding motif comprises the amino acid sequence of SEQ ID NO.: 3, SEQ ID NO.: 4, or SEQ ID NO.: 5 to form a nanoparticle complex with an antibody, wherein the nanoparticle complex have binding specificity for the antigen in vivo.
Specially, the specification provides support that nab-paclitaxel (Abraxane) can be bound and coated by the commercial antibody rituximab to form antibody directed chemotherapeutic nanoparticle complex, which is not a species encompassed by the claim. See Examples 1-7. The specification also provides support that HSA (human serum albumin) peptides 4 (SEQ ID NO: 3) can bind trastuzumab, muromonab and rituximab (Figs. 12A-12C). HSA peptide 13 (SEQ ID NO: 4) can bind bevacizumab, trastuzumab and rituximab (Figs. 12D-12F). HAS peptide 40 (SEQ ID NO: 5) can bind bevacizumab, trastuzumab, muromonab and rituximab (Figs. 12G-12J). However, importantly, HAS peptide 4 (SEQ ID NO: 3) does not bind to bevacizumab, HSA peptide 13 (SEQ ID NO: 4) does not bind to muromonab. See Fig 12K. While muromonab bound to HAS peptides 4 and 40, but muromonab does not bind to the full HSA protein, which contains SEQ ID NO: 3, SEQ ID NO: 4 and SEQ ID NO: 5. See Example 9, [0225]. Taken together, it is clear that (i) the antibody-binding motifs of albumin (SEQ ID NO: 3, or 4, or 5) would not bind all antibodies; (ii) antibody-albumin binding is likely conformationally dependent, because muromonab binds HSA peptide 40 (SEQ ID NO: 5), but not full length HSA; (iii) even in their native context (inserted in HAS which is not encompassed by the rejected claims), the antibody-binding motifs cannot guarantee binding to an antibody to form nanoparticle complexes and the nanoparticle complex have binding specificity for the antigen in vivo. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence modification (e.g. insertion of a peptide) upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine resides at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. 
The unpredictable sensitivity of proteins interaction and function to alterations of even a single amino acid in a sequence are exemplified Rudikoff et al. (PNAS USA, 1982, 79: 1979-1983) who specifically teach that even minor changes in the amino acid sequence of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.  In particular, Rudikoff et al. teach that alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein results in the loss of antigen-binding function. Further, the sensitivity of protein binding interactions to alterations of even a single amino acid in a sequence are exemplified by Coleman et al. (Research in Immunology, 1994; 145(1): 33-36)  who teach single amino acid changes in an antigen can effectively abolish antibody antigen binding.   Furthermore, Abaza et al.  (Journal of Protein Chemistry, Vol. 11, No. 5, 1992, pages 433-444, see abstract in particular) teach single amino acid substitutions outside the antigenic site on a protein affects antibody binding. These references demonstrate that even a single amino acid alteration or what appears to be an inconsequential chemical modification will often dramatically affect the biological activity and characteristics of a binding protein.  Additionally, Ibragimova and Wade (Biophysical Journal, Oct 1999, Vol. 77, pp. 2191-2198) teach that factors affecting protein folding and stability are governed by many small and often opposing effects and that even when the “rules” are known for altering the stability of a protein fold by the introduction of a single point mutation the result is not reliable because the balance of forces governing folding differs for different protein sequences, and that the determination of the relative magnitude of the forces governing the folding and stability of a given protein sequence is not straightforward (page 2191, first column, lines 12-17 and second column, lines 3-8).  
These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. Thus, the variations in two/three dimensional structures that result from insertion of the antibody-binding motifs (e.g. SEQ ID NO: 3 or 4 or 5) into a carrier protein (e.g. ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein) may or may not results in a modified carrier protein capable of binding any antibody.
Taken together, clearly, it could not be predicted that all carrier proteins (e.g. ovalbumin, gelatin, elastin, an elastin-derived polypeptide, gliadin, legumin, zein, soy protein, milk protein, or whey protein) inserted with an antibody-binding motif (e.g. SEQ ID NO: 3 or 4 or 5) will function in a given manner, e.g. to bind an antibody to form a nanoparticle complex, wherein the nanoparticle complex have binding specificity for the antigen in vivo as claimed.

The quantity of experimentation needed:
The factors outlined in In Re Wands' mentioned above apply here, and in particular as per the MPEP 2164.01 (a): "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." It is very clear that one could not make/use this very broad invention that has no working examples in this unpredictable art without undue experimentation. Genetech Inc vs Nova Nordisk 42 USPQ 2d 1001 "A patent is not a hunting license. It is not a reward for search but compensation for its successful conclusion and patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable."
In order to make the claimed nanoparticle complexes, a considerable amount of experimentation is needed given that the claims encompass (i) a broad genus of antibodies; (ii) a broad genus of carrier proteins; (iii) unspecified insertion site(s); (iv) various antibody-binding motifs; (v) the unpredictability on the consequences of insertion of the antibody-binding motif(s).
Due to the large quantity of experimentation necessary to make/test the use of compositions containing nanoparticle complexes; the lack of direction/guidance presented in the specification regarding which structural features are required in order to form nanoparticle complexes; the state of the prior art which establishes the unpredictability of protein chemistry; and the breadth of the claims, undue experimentation would be required of the skilled artisan to use the claimed invention in its full scope.

Conclusion
No claims are allowed.
All other objections and rejections are withdrawn in view of Applicant’s amendments and arguments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642